ROBERT L. BLAND, Judge.
On October 10, 1941, claimant’s Plymouth coupe automobile was parked on East Washington street, in the city of Charles*69ton, West Virginia. State road commission distributor truck No. 130-90, driven by Joe Taylor, ran into claimant’s car, damaging both left fenders. The actual cost of necessary repairs amounted to $8.00. The record shows claimant to be entitled to an award for that sum. Its payment is recommended by the state road commission and approved by the attorney general.
An award is, therefore, accordingly made in favor of claimant for said sum of eight dollars ($8.00.)